In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Lockman, J.), dated September 9, 1988, as denied that branch of his motion which was to vacate a prior order of the same court which, upon his default, granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
While the plaintiffs initial default in opposing the defendants’ motion for summary judgment may have been the result of excusable law office failure (see, CPLR 2005), he failed to adequately justify his almost six-month delay in moving to vacate that default. He also failed to adequately demonstrate the existence of a meritorious claim or any valid opposition to the defendants’ summary judgment motion (cf., Canter v Mulnick, 60 NY2d 689). Therefore, we cannot say that the Supreme Court improvidently exercised its discretion (see, CPLR 5015) in denying the plaintiffs motion to vacate his default. Hooper, J. P., Harwood, Balletta and Miller, JJ., concur.